EXHIBIT 10.1

 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is effective as of the 1st day of
April, 2009 (the “Effective Date”) by and between POZEN Inc., a Delaware
corporation (the “Company”), which has its principal place of business at Suite
400, 1414 Raleigh Road, Chapel Hill, NC, Reese Associates Consulting, LLC, a
[North Carolina] limited liability company ("Consultant"), and Marshall E.
Reese, Ph.D., an individual residing at 306 Edinburgh Drive, Cary, NC 27511
(“Dr. Reese”).
 
W I T N E S S E T H:


WHEREAS, the Company and Dr. Reese are parties to that certain Executive
Employment Agreement dated as of November 8, 2004, as amended (the “Employment
Agreement”) pursuant to which Dr. Reese has previously provided services to the
Company as Executive Vice President, Product Development; and


WHEREAS, in connection with Dr. Reese ’s retirement from the Company as
Executive Vice President, Product Development, Dr. Reese and the Company wish to
terminate the Employment Agreement; and


WHEREAS, in connection with Dr. Reese’s retirement and the termination of the
Employment Agreement, the Company desires to have Dr. Reese perform certain
services for the Company and to engage Consultant as an independent contractor
who will assign Dr. Reese, a member and manager of Consultant, to perform the
duties listed below, and Consultant wishes to accept such engagement.


NOW, THEREFORE, for and in consideration of this Agreement, the engaging of
Consultant and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           ENGAGEMENT.  The Company hereby engages Consultant, and Consultant
accepts such engagement as an independent contractor, to provide the services
set forth in Exhibit A (the “Services”) attached hereto and incorporated herein
by reference.  Consultant shall perform Services for the Company for not less
than forty (40) hours each month (ten (10) hours per week) during the Term (as
defined below).  This engagement is not exclusive, and nothing in this Agreement
shall be construed to preclude the Company from soliciting or engaging others to
act as an independent contractor on behalf of the Company for similar
services. Consultant shall have the right to perform work for others as long as
Consultant fulfills Consultant’s obligations hereunder and subject to Dr.
Reese’s obligations pursuant to the Inventions Agreement (as defined
below).  Consultant acknowledges and agrees that only Dr. Reese will perform
Services for the Company pursuant to this Agreement and that Consultant may not
delegate or assign Consultant's responsibilities hereunder to any other
consultant or any other employee or agent of Consultant other than Dr. Reese.



 
- 1 -

--------------------------------------------------------------------------------

 

2.           BASIC OBLIGATIONS AND DUTIES.  Consultant and Dr. Reese represent
and warrant that each has the knowledge, skills and experience necessary to
undertake the Services.  Consultant and Dr. Reese agree that during the term of
this Agreement Consultant and Dr. Reese will diligently perform Consultant’s
assigned duties in accordance with the terms hereof, and abide by the provisions
of the published policies of the Company which are currently in effect and as
they are from time to time changed by the Company.  To the extent that the
Services are performed at the facilities of the Company, the Company shall
provide to Consultant reasonable and adequate office space, supplies and
administrative support.


3.           TERM.  Subject to the provisions for termination hereinafter
provided, this Agreement shall become effective as of the date and year first
above written, and shall continue until the earlier of: (i) September 30, 2009
and (ii) the date that the U.S. Food and Drug Administration accepts the filing
of the Company’s New Drug Application for its product candidate PN 400,
whichever shall first occur (the “Term”).  This Agreement shall be extended only
by a written agreement signed by all parties.


4.           COMPENSATION.  As compensation for the Services to be provided
hereunder by Dr. Reese, Consultant shall receive a fee of Six Hundred and Twenty
Five Dollars ($625.00) per hour during the Term (the “Consulting Fee”).    The
Consulting Fee shall be paid by the Company every two weeks calculated based on
a ten-hour work week by Consultant.  The Company will also reimburse Consultant
for all reasonable business expenses incurred in performing the Services
hereunder which have been approved in advance by Company.


5.           CONFIDENTIAL OR PROPRIETARY INFORMATION; INVENTIONS.   Consultant
and Dr. Reese hereby acknowledge and agree that Dr. Reese shall continue to be
bound by the terms of that certain Non-Disclosure, Invention and Non-Competition
Agreement between the Company and Dr. Reese dated November 8, 2004 (the
“Inventions Agreement”) and that upon the expiration or termination for any
reason of this Agreement, Dr. Reese’s obligations under the terms of the
Inventions Agreement shall survive as contemplated therein. The parties hereto
further agree that the provision of the Services hereunder shall be subject to
the terms and conditions of the Inventions Agreement such that the duties and
obligations of Dr. Reese and the rights of the Company under the Inventions
Agreement shall apply equally to the Services to be provided hereunder.  For the
avoidance of doubt, for this purpose, all references in the Inventions Agreement
to Dr. Reese shall be deemed to apply equally to Consultant and all references
to employment in the Inventions Agreement shall be deemed to apply equally to
the consultancy and the provision of the Services hereunder.





 
- 2 -

--------------------------------------------------------------------------------

 

6.           OPTIONS.  The Company, Consultant and Dr. Reese, each hereby
acknowledges and agrees that, notwithstanding the termination of the Employment
Agreement and engagement of Consultant hereunder, it is the intent of the
parties that, in accordance with the applicable plan documents, all outstanding
options to purchase shares of the Company’s Common Stock issued to Dr. Reese
pursuant to those stock option and other agreements set forth on Exhibit B (the
“Options”) shall continue to vest for so long as Dr. Reese is performing
services for the Company under this Agreement on behalf of Consultant and shall
otherwise remain in full force and effect in accordance with their terms;
provided, however, that Dr. Reese hereby acknowledges and agrees that any
incentive stock option issued to Dr. Reese prior to the execution of this
Agreement may not qualify for tax treatment as an incentive stock option and may
be treated as a nonqualified stock option for tax purposes.


7.           TERMINATION OF EMPLOYMENT AGREEMENT.  Effective as of the Effective
Date, the Employment Agreement shall be deemed terminated by the mutual
agreement of Dr. Reese and the Company, and Dr. Reese and the Company hereby
acknowledge and agree that neither party shall have any continuing obligations
thereunder.  Specifically and without limiting the foregoing, Dr. Reese hereby
agrees and acknowledges that he shall have no right to receive and the Company
shall not be obligated to pay any future amounts to Dr. Reese pursuant to the
Employment Agreement in connection with the termination of Dr. Reese’s ’s
employment and termination of the Employment Agreement as set forth herein,
including, without limitation, any Severance Benefit (as defined in the
Employment Agreement) pursuant to Section 5(d) of the Employment Agreement.


8.           INDEPENDENT CONTRACTOR STATUS.  Nothing contained in this Agreement
shall be deemed or construed as creating a joint venture or partnership between
Consultant or Dr. Reese and the Company.  Neither Consultant nor the Company is
by virtue of this Agreement authorized as an agent, employee or legal
representative of the other.  Except as specifically set forth herein, neither
Consultant nor the Company shall have the power to control the activities and
operations of the other and Consultant’s status at all times will continue to be
that of an independent contractor.  Except as provided herein, neither
Consultant nor the Company shall have any power or authority to bind or commit
the other.  Consultant shall pay all taxes of any kind whatsoever which arise
from the compensation paid to Consultant hereunder and shall indemnify and hold
the Company harmless from failure to pay such taxes.


9.           SEVERABILITY.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision.


10.           ENTIRE AGREEMENT; MODIFICATION.  This Agreement, the Inventions
Agreement and the Options agreements embody the entire agreement between the
Company, Dr. Reese, and Consultant relating to the subject matter hereof and
thereof.  This Agreement may be changed, modified or discharged only if
consented to in writing by all parties.


11.           GOVERNING LAW.  This Agreement shall be governed by and according
to the laws of the State of North Carolina without regard to its conflicts of
law rules.



 
- 3 -

--------------------------------------------------------------------------------

 

12.           ASSIGNMENT.  This Agreement shall be binding upon and shall inure
to the benefit of the Company, its successors and assigns, including without
limitation, any entity which may acquire all or substantially all of the
Company’s assets and business or into which the Company may be consolidated or
merged, Consultant and its successors and assigns and Dr. Reese’s personal
heirs, executors, administrators, and legal representatives. Consultant may not
assign or otherwise in any manner transfer or delegate any obligations under
this Agreement.


13.           COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[Remainder of page intentionally left blank]



 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


COMPANY:


POZEN Inc.


By:
  /s/ John R. Plachetka 
Name:
  John R. Plchetka, Pharm.D.
Title:
  Chairman, President and CEO



 


 
CONSULTANT:


 
REESE ASSOCIATES CONSULTING, LLC
 


 
By:
  /s/ Marshall E. Reese  
Marshall E. Reese, Ph.D., Member and Manager



 


 
DR. REESE:
 


 
By:
  /s/ Marshall E. Reese  
Marshall E. Reese, Ph.D., Individually



 

 
- 5 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
SERVICES
 


 


 
Mentor and support SVP, Product Development in his new role
 


 
Provide strategic advice with respect to the Company’s product candidates, as
requested
 


 
Assist with the preparation and filing of the New Drug Application for PN 400,
as requested
 


 
Assist with the interface with AstraZeneca regarding the PN 400 collaboration,
as requested
 


 
Provide such other product development support and services as the Company may
from time to time request
 


 

 
- 6 -

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
Options
 


 


 
Date of Grant
Strike Price
Number of Options
Vesting Schedule
10/18/2004
$8.88
100,000
(1)
1/3/2006
$10.52
75,000
(1)
1/3/2007
$16.90
30,000
(1)
5/6/2008
$14.45
20,000
(2)
5/6/2008
$14.45
21,100
(3)



 


 
(1)  
– Option vests 25% annually over 4 years from date of grant

 
(2)  
– Option vests upon the acceptance of the PN 400 NDA by the FDA for review

 
(3)  
– Option vests 25% upon the acceptance of the PN 400 NDA by the FDA for review
and 75% upon approval of the NDA

 


 

 
- 7 -

--------------------------------------------------------------------------------

 

